DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on March 22, 2021 for application number 17/207,753. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inai et al. (EP 1 279 940 A2), hereinafter “Inai”.
Regarding claim 1, Inai discloses an inspection method for identifying a position of a gas leak from a fuel cell stack in which a plurality of fuel cell cells are stacked (Abstract), the method comprising: a preparation step of arranging stacked end faces of the fuel cell stack so as to be exposed on a side surface (paragraphs 30, 53); a jig installation step of installing an inspection jig (Fig. 2 (in the connection between elements 21 and 55)) including a space for detecting the gas leak from the side surface so as to cover the side surface (paragraphs 53-55); a gas leak measurement step of detecting the gas leak with a gas sensor (Fig. 2 (21)) arranged in an upper part in the space (Abstract; paragraphs 31 and 53-55); and a position identification step of determining in advance a relationship between a detection start time of the gas sensor and a leak height position in a height direction of the fuel cell stack in the gas leak measurement step (paragraphs 44, 47 and 51), and identifying the leak height position from the detection start time of the gas sensor (paragraphs 53, 56 and 60).
Regarding claim 2, Inai discloses an inspection method for identifying a position of a gas leak from a fuel cell stack in which a plurality of fuel cell cells are stacked (Abstract), the method comprising: a preparation step of arranging stacked end faces of the fuel cell stack so as to be exposed on a side surface (paragraphs 30, 53); a jig installation step of installing an inspection jig (Fig. 2 (in the connection between elements 21 and 55)) including a space for detecting the gas leak from the side surface so as to cover the side surface (paragraphs 53-55); a gas leak measurement step of detecting the gas leak with a gas sensor (Fig. 2 (21)) arranged in an upper part In the space (Abstract; paragraphs 31 and 53-55); and a position identification step of determining in advance a relationship among a detection start time of the gas sensor, an amount of leaked gas, and a leak height position in a height direction of the fuel cell stack in the gas leak measurement step (paragraphs 44, 47 and 51), and identifying the leak height position from the detection start time of the gas sensor and the amount of leaked gas (paragraphs 20, 53, 56 and 60).
Regarding claim 3, Inai discloses the method according to claim 1, wherein, in the preparation step, the fuel cell cells are stacked in a vertical direction (Fig. 2 (55)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747